IN THE SUPREME COURT OF IOWA
                              No. 20–0472

          Submitted July 14, 2020—Filed September 11, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JESSE MICHAEL MARZEN,

      Respondent.


      On review of the report of the Iowa Supreme Court Grievance

Commission.



      In an attorney disciplinary action, the grievance commission

recommends a public reprimand for attorney’s violation of ethical rules.

LICENSE SUSPENDED.



      Oxley, J., delivered the opinion of the court, in which all justices

joined.



      Tara van Brederode and Crystal W. Rink, Des Moines, for

complainant.



      James Steadman Blackburn of the Finley Law Firm, Des Moines, for

respondent.
                                     2

OXLEY, Justice.

       The Iowa Supreme Court Attorney Disciplinary Board (the Board)

brought a complaint against attorney Jesse Marzen arising out of his

representation of a couple involving two different matters. The first matter

involved his work in preparing income tax returns for the couple’s

business, and the second matter involved his transfer of an estate matter

to another attorney without the client’s prior consent. The Iowa Supreme

Court Grievance Commission (the commission) found the Board proved

Marzen violated most, but not all, of the cited rules.

       The commission recommends we publicly reprimand Marzen, a

discipline Marzen supports. The Board urges us to suspend his license

for some period of time. On our de novo review, we conclude Marzen

violated our ethical rules.   We agree with the Board that his conduct

justifies more than a public reprimand. Therefore, we suspend Marzen’s

license for thirty days.

       I. Background Facts and Proceedings.

       Attorney Jesse Marzen was admitted to practice law in Iowa in 2005.

He was previously disciplined in 2010 after he had a sexual relationship

with a client and disclosed confidential information about the client during

his campaign for county attorney, which resulted in a six-month

suspension of his license. Marzen resumed practice in March of 2012.

Currently, Marzen is not practicing law or taking on clients, but his license

is still active.

       The complaint in this case arose from Marzen’s representation of

Lloyd and Linda Pierson. The Piersons started a business buying and

reselling classic cars after Lloyd received a large inheritance from his

stepfather.    Lloyd knew Marzen’s father for many years, so he asked

Marzen for help with the business. In 2014, Marzen set up three limited
                                       3

liability companies for the Piersons. The Piersons later asked Marzen to

do other work for them, including tax work for their business and work on

Lloyd’s biological father’s estate.

      A. Estate Work. Lloyd Pierson hired Marzen to handle the estate

of his biological father, Cecil Pierson, in 2015. The estate involved a small

amount of property and a Medicaid lien. Marzen did not timely file the

estate inventory report and received a delinquency notice from the court

dated June 1, 2015. Faced with this delinquency notice, Marzen contacted

Roger Sutton, another Charles City attorney, about handling Cecil

Pierson’s estate. Marzen testified he communicated primarily with Amy

Medlin, Sutton’s paralegal. He then sent a letter, dated June 8, 2015, to

the Piersons explaining that someone named “Amy” would be assisting on

the case. The letter said,

             Marzen Law Office has expanded.        D[ue] to this
      exp[ansion], we have hired Amy to assist Marzen Law Office
      with some of our files. Cecil’s estate has been one of those
      files she will be assisting with.

            In the near future, Amy will be in touch with you
      regarding the estate. Please answer any and all questions she
      may have concerning Cecil’s Estate.

Marzen testified he originally intended to hire Medlin to work for his office

on a contract basis. When this arrangement did not work out, Marzen

testified he transferred the case to Sutton, who entered an appearance and

finished the estate work.

      The same day Marzen sent a letter to the Piersons, he sent a flash

drive containing his file on Cecil Pierson’s estate to Sutton’s office, directed

to Amy Medlin. The flash drive contained “what Mr. Marzen had in his file

up to that point.”

      Marzen testified he told either Sutton or Medlin that Lloyd consented

to transferring the estate case to Sutton’s office.      Sutton testified that
                                     4

Marzen told him he had Lloyd’s written consent to transfer the file. Yet,

no such consent appears in the record, Sutton never saw any evidence of

it, and Lloyd disputes ever having given consent to the transfer. Indeed,

Sutton was leery about whether Lloyd had consented to the transfer based

on Sutton’s previous work on Lloyd’s stepfather’s estate. Lloyd had hired

Sutton to handle the large estate and was unhappy when Sutton sought,

and was granted, the statutory attorney fee award. After receiving Cecil

Pierson’s estate file from Marzen on June 8, 2015, Sutton contacted the

Piersons, who were surprised the file had been transferred. Lloyd testified

he was not happy about the transfer but “didn’t think there was anything

[he] could do about it.” Lloyd ultimately consented to Sutton handling the

estate work, which was completed without further issue.

      B. Tax Work. In September 2016, the Piersons approached Marzen

about completing their personal and business tax returns for 2014 and

2015, which had not been filed and were delinquent. The Piersons had

hired a certified public accountant and were frustrated he had not begun

work on the project. Marzen agreed to complete the Piersons’ delinquent

2014 and 2015 tax returns and to prepare their 2016 returns. The fee

agreement authorized Marzen to charge $200 per hour but did not

authorize interest on overdue amounts.

      Marzen quickly realized the project would take a lot more time than

anticipated. The Piersons failed to keep detailed records for their business

and used the same bank accounts and credit cards for both personal and

business activities.   Over time, they brought boxes of documents that

Marzen and his assistant, his wife Kari Marzen, combed through in an

attempt to recreate the Piersons’ nonexistent books. Marzen requested

additional records to fill gaps identified from the records, but the Piersons

failed to provide all the documents to support the needed information,
                                     5

including the cost of some of the vehicles purchased for resale and

numerous expenses.

      In January 2017, Marzen recommended a banker for the Piersons

to contact about a loan for their business.       The Piersons repeatedly

requested financial statements and tax returns from Marzen to provide to

the bank, and Marzen told the Piersons the financial statements were

incomplete based on the missing documentation.          Ultimately, Marzen

prepared tax returns for 2014, 2015, and 2016, which the Piersons signed

in Marzen’s office on April 14, 2017. Marzen knew the Piersons needed

the business tax returns for the bank. Marzen had the Piersons sign the

tax returns despite knowing they significantly understated the cost of

goods sold for the classic automobiles, among other items, given the lack

of information from the Piersons. The Piersons provided the tax returns

completed by Marzen to the bank on April 21, 2017.

      Without consulting the Piersons, Marzen hired Amanda Conley, an

accountant, in late April 2017 to help finalize amended Form 1065

partnership returns for 2014 through 2016 based on additional records

the Piersons brought to Marzen in mid to late April, after Marzen had

mailed the incomplete returns to the Internal Revenue Service (IRS). The

Piersons did not learn of Conley’s work until after she had completed it.

Marzen paid Conley $300 for the approximate fifteen hours of work she

performed, testifying he paid that bill himself and did not pass it on to the

Piersons. Marzen testified his work on the project stalled in May 2017

from a lack of further documentation from the Piersons.

      Marzen’s monthly bills to the Piersons totaled $32,830 for

approximately 164 hours’ worth of work on the business records and tax

return project between September 2016 and May 2017. The Piersons paid

lump sums toward their bill, including $7210 in September 2016 and
                                      6

$10,000 in July 2017.        Marzen charged interest at 18% on monthly

invoices that were not paid within fourteen days of the respective due

dates.     The commission determined the outstanding balance on the

Piersons’ account, exclusive of interest, was $15,620. By October 2017,

the Piersons questioned the size of the bill, and they filed this complaint

in December 2017. Marzen wrote off the balance.

         The parties disputed whether Marzen filed the Piersons’ tax returns

in April 2017. Kari Marzen testified she put the personal and business tax

returns in the mail on April 17, 2017, in three different envelopes, two

addressed to the IRS and one to the Iowa Department of Revenue (IDOR).

Marzen admitted into evidence a mailing affidavit Kari Marzen regularly

completed in the course of her work, identifying the three envelopes as

part of the outgoing mail on that date.      Ms. Marzen also testified she

specifically recalled mailing the tax returns because it was a milestone in

a large project. Nonetheless, none of the three envelopes reached their

destinations, and the Piersons’ business and personal tax returns for

2014, 2015, and 2016 were not actually filed at that time.

         Marzen admits the returns he attempted to file were incomplete,

referring to them as “junk” during the hearing, and required amendments.

He testified he nonetheless mailed them on the April 17, 2017 filing

deadline to minimize late filing penalties. Marzen was unable to reproduce

copies of the signed returns, explaining he thought he could access the

returns from his computer software and failed to keep a copy of the signed

returns he gave to the Piersons.

         In spring 2018, the Piersons hired attorney Todd Prichard to assist

with the probate of Linda’s father’s estate and to assist with a foreclosure

proceeding against their home. At some point, it was learned that the

Piersons’ tax returns for 2014, 2015, and 2016 had not been filed. In July
                                     7

2018, Prichard requested a transcript from the IRS of the Piersons’

personal tax returns for 2014 through 2016 and learned the IRS had not

received the returns. Prichard requested Marzen send the Piersons’ file to

him and, like Marzen, spent significant time recreating the Piersons’

business records from the boxes of unorganized information. Prichard

filed the Piersons’ 2014 and 2015 personal and business returns and, at

the time of the hearing, was working on completing and filing the Piersons’

subsequent tax returns.

      II. Standard of Review.

      “We review attorney disciplinary matters de novo.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Earley, 933 N.W.2d 206, 213 (Iowa 2019). “The

Board must prove attorney misconduct by a convincing preponderance of

the evidence, a burden greater than a preponderance of the evidence but

less than proof beyond a reasonable doubt.” Earley, 933 N.W.2d at 213.

      “We    give   the    commission’s     findings,   conclusions,   and

recommendations respectful consideration, ‘especially with respect to

witness credibility,’ but we are not bound by them.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Noel, 933 N.W.2d 190, 192 (Iowa 2019) (quoting

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kieffer-Garrison, 847 N.W.2d
489, 492 (Iowa 2014)). “We may impose a sanction that is greater or lesser

than that recommended by the commission.” Id.

      III. Violations.

      The Board alleged Marzen violated a number of our rules of

professional conduct.     The commission concluded Marzen committed

some, but not all, of the violations identified by the Board.

      A. Count One. Count one involved Marzen’s work on the Piersons’

business records and tax returns. The Board alleged four rule violations

associated with this work. We discuss each in turn.
                                      8

      1. Rule 32:1.4(a)(2). Iowa Rule of Professional Conduct 32:1.4(a)(2)

requires that “[a] lawyer shall . . . reasonably consult with the client about

the means by which the client’s objectives are to be accomplished.” The

commission determined Marzen violated this rule by engaging an outside

accountant, Conley, without obtaining advance consent from the Piersons.

      The comment to rule 32:1.4(a)(2) provides that “[i]n some

situations—depending on both the importance of the action under

consideration and the feasibility of consulting with the client—this duty

will require consultation prior to taking action.” Iowa R. Prof’l Conduct

32:1.4 cmt. [3].     Even in exigent circumstances, “the lawyer must

nonetheless act reasonably to inform the client of actions the lawyer has

taken on the client’s behalf.” Id.

      While there may be some circumstances in which hiring an outside

accountant to assist with tax work the client hired the attorney to perform

would violate this rule, the Board failed to prove this was one of them.

Marzen performed the bulk of the work of compiling the business records

and prepared the initial tax returns given to the Piersons on April 14, 2017.

While those returns were admittedly incomplete, and therefore inaccurate,

the incompleteness was due to lack of information from the Piersons.

When the Piersons brought additional documents in the following weeks,

Kari Marzen informed them the materials were being sent out of the office.

Conley worked approximately fifteen hours over a period of two to three

weeks in April and May 2017 and provided drafts of updated Form 1065

returns based on the additional documentation from the Piersons.

Notably, the Board did not prove that Marzen passed Conley’s $300 fee on

to the Piersons or that Conley performed any legal work. This is not the

type of conduct we have previously found to violate this rule. See, e.g.,

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Turner, 918 N.W.2d 130, 145
                                     9

(Iowa 2018) (attorney’s failure to inform clients he would not represent

them at bankruptcy hearings violated rule 32:1.4(a)(2)).

      Although Marzen provided sensitive information about the Piersons’

business to a third party outside of his office, the Board alleged that

Conley’s involvement violated only rule 32:1.4(a)(2)’s requirement to

consult with clients about the means of accomplishing their objectives.

Where Conley performed limited work and Marzen did not pass her fee on

to the Piersons, the rule did not require Marzen to consult with the

Piersons before hiring Conley.

      2. Rule 32:1.5(a).    Iowa Rule of Professional Conduct 32:1.5(a)

declares that “[a] lawyer shall not make an agreement for, charge, or collect

an unreasonable fee or an unreasonable amount for expenses, or violate

any restrictions imposed by law.” The commission found Marzen’s $200

per hour rate and the amount of time spent on the project were reasonable.

Although the Piersons ultimately took their tax work elsewhere, the record

supports the commission’s finding that Marzen performed significant work

in an attempt to make sense of the disorganized business records required

to prepare the Piersons’ tax returns. Considering the deference we give to

the commission, see Noel, 933 N.W.2d at 192, we agree the $200 per hour

rate and the number of hours billed were not unreasonable.

      The commission nonetheless determined Marzen violated the rule

by charging 18% interest when the fee agreement did not authorize interest

charges. Marzen conceded he violated this rule by charging unauthorized

interest. “[W]e are not bound by an attorney’s stipulation to a disciplinary

violation . . . .” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Suarez-Quilty,

912 N.W.2d 150, 157 (Iowa 2018).          Instead, we evaluate the facts

independently to determine whether Marzen violated the rule. See id.
                                      10

      On our review, we agree Marzen violated rule 32:1.5(a). Generally,

“[a]n attorney cannot assess finance charges when the attorney collects a

fee, unless the client agrees in writing in advance to the finance charges

imposed.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell, 726 N.W.2d
397, 404 (Iowa 2007). Even without an agreement, an attorney may apply

finance charges on the unpaid balance of an accounts receivable if he

complies with the notice requirements contained in Iowa Code section

535.11. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. McKittrick,

683 N.W.2d 554, 560 (Iowa 2004).           While the parties do not address

whether Marzen’s invoices complied with the finance charge provisions of

chapter 535, on our de novo review, we conclude they did not. See Iowa

Code § 535.11(2)(b) (2017) (requiring, for transactions not subject to Truth

In Lending, written notice at time debt arises and disclosure of finance

charge rate and date before which payment must be received to avoid

finance charge); see also 15 U.S.C. § 1603(1) (2012 & Supp. V 2017)

(exempting transactions extending credit primarily for business purposes

from Truth In Lending). Some invoices in the record contain no notice of

finance charges, for example, Invoices 2393 and 2333, and the only

invoices in the record referencing interest were submitted to the Piersons

after the original debt was due, for example, Invoices 2675 and 3338.

Further, even if the notice on those invoices had been included on the

original invoice sent when the debt was initially incurred, the notices failed

to identify the date by which the finance charge could be avoided. The

Board established that Marzen charged unauthorized finance charges in

violation of rule 32:1.5(a).

      3. Rule 32:8.1(a).       Iowa Rule of Professional Conduct 32:8.1(a)

declares that “a lawyer in connection with . . . a disciplinary matter, shall

not . . . knowingly make a false statement of material fact.”             The
                                      11

commission concluded the Board failed to prove Marzen knowingly made

a false statement of material fact when he claimed he filed the Piersons’

tax returns despite the fact the IDOR and IRS never received them.

      This determination depends on an evaluation of credibility.         We

generally give deference to the commission when questions of credibility

are involved, unless we are convinced by contrary evidence in the record

the commission was incorrect. See Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Mendez, 855 N.W.2d 156, 169 (Iowa 2014). The Board argues Marzen

made a misrepresentation in the course of this disciplinary proceeding by

insisting he filed the tax returns.

      The Board’s position turns on semantics.        It is clear that when

Marzen claimed he filed the tax returns he meant that he placed them in

the mail to the relevant taxing authorities. Marzen maintained throughout

this proceeding that the returns were mailed despite neither taxing

authority receiving them. Kari Marzen testified she specifically recalled

mailing the tax returns because it was a milestone in a big project, and

her testimony is supported by the contemporaneous mailing affidavit.

Marzen’s inability to produce a copy of the signed returns may be poor

practice, but it does not in itself undermine the evidence showing the

returns were mailed.

      We are mindful of the standard for imposing attorney discipline. We

agree with the commission that the Board failed to prove by a convincing

preponderance of the evidence that Marzen knowingly made a false

statement of material fact to the Board in violation of rule 8.1(a).

      4. Rule 32:8.4(c).    Iowa Rule of Professional Conduct 32:8.4(c)

declares that “[i]t is professional misconduct for a lawyer to . . . engage in

conduct involving dishonesty, fraud, deceit, or misrepresentation.” The

commission determined Marzen violated this rule when he mailed tax
                                    12

returns he knew to be incomplete and inaccurate to the IRS and the IDOR

for filing and provided those same returns to the Piersons to present to the

bank in support of their loan application.

      “To violate this rule, a lawyer must act with some level of scienter,

which means the misrepresentation must be more than a negligent

misrepresentation.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. McGinness,

844 N.W.2d 456, 462 (Iowa 2014). We have found that an attorney violates

this rule by making the misrepresentation to opposing counsel or to the

court, see id., but such a misrepresentation need not be so limited. “[T]he

key question we must answer is whether the effect of the lawyer’s conduct

is to mislead rather than to inform.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Barry, 908 N.W.2d 217, 226 (Iowa 2018) (quoting Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Weiland, 885 N.W.2d 198, 211–12 (Iowa 2016)).

“An attorney’s ‘casual, reckless disregard for the truth’ also establishes

sufficient scienter to support a violation of the rule.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Muhammad, 935 N.W.2d 24, 38 (Iowa 2019)

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d
648, 656 (Iowa 2013)).

      We agree with the commission that submitting tax returns known

to be materially incomplete and inaccurate to the taxing authorities and

giving the Piersons those returns to take to the bank in support of a loan

application has the effect of misleading rather than informing and thus

violates this rule. Marzen defends his actions as protecting the Piersons’

best interests to avoid late filing penalties. Marzen repeatedly requested

additional information from his clients, telling them in mid-April, “I can

get something in for you, but these are junk. These are not right. You

need to get me the information that I need.” He testified he mailed the

returns on the 2016 filing deadline without waiting for more complete
                                     13

information “to put a Band-Aid on the bleeding, basically.        The 2016

returns at least could be sent in on time, and they wouldn’t have a failure

to file penalty on that.”

      Marzen ignores that the returns required a signature affirming the

information contained in the returns was “true, correct, and complete.”

Further, Marzen never provided amended returns to correct the known

inaccuracies. We appreciate the position Marzen faced when his clients

failed to provide the information required to complete the tax returns. But

that does not excuse Marzen’s actions of intentionally mailing materially

inaccurate returns to the IRS and IDOR without following up with

amended returns.

      We are more troubled by the fact that Marzen mailed the inaccurate

returns to the IRS for the specific purpose of providing them to the bank

as filed tax returns to support the Piersons’ loan application. Marzen

testified that he mailed the incomplete returns to the IRS in part because

“the tax returns they had to have had to be filed tax returns. . . . [T]he

banker was requesting . . . filed tax returns for 2014, 2015, and 2016. I

got something in for them so that they could go get their loan.” This was

not a matter of missing a few invoices to support a completely accurate

return.   Marzen testified he lacked information about the cost of the

majority of the automobiles sold by the Piersons’ business, leaving the

returns to materially overstate the Piersons’ income.           Yet Marzen

intentionally mailed the returns to the IRS at least in part so that his

clients could present them to the bank as “filed returns” that purported to

show an accurate reflection of their income. It is one thing to file tax

returns with as much information as available to avoid late filing penalties;

it is another altogether to do so in order to provide clients with “filed

returns” to give the bank in support of a loan application. Rule 32:8.4(c)
                                      14

imposes an ethical obligation on an attorney to say no to his clients when

complying     with   the   request    involves   a   known     and    material

misrepresentation. Marzen violated rule 32:8.4(c).

      B. Count Two.        Count two involves Marzen’s work on Cecil

Pierson’s estate. The Board alleged Marzen violated six rules associated

with this count.

      1. Rule 32:1.4(a)(1)–(3).      Iowa Rule of Professional Conduct

32:1.4(a)(1) requires a lawyer to “promptly inform the client of any decision

or circumstance with respect to which the client’s informed consent, as

defined in rule 32:1.0(e), is required by these rules.” Rule 32:1.0(e) defines

informed consent as “the agreement by a person to a proposed course of

conduct after the lawyer has communicated adequate information and

explanation about the material risks of and reasonably available

alternatives to the proposed course of conduct.” Iowa R. Prof’l Conduct

32:1.0(e).    As explained above, rule 32:1.4(a)(2) requires a lawyer to

reasonably consult with the client about the means of achieving the client’s

objectives.   Iowa Rule of Professional Conduct 32:1.4(a)(3) requires a

lawyer to “keep the client reasonably informed about the status of the

matter.” The commission found Marzen violated each of these subsections

of rule 32:1.4 by transferring the Cecil Pierson estate file to attorney Sutton

without the Piersons’ consent.

      The commission credited Lloyd Pierson’s testimony that Marzen did

not consult him before transferring Cecil’s estate to Sutton’s office. Giving

deference to the commission’s credibility determinations, see Mendez, 855
N.W.2d at 169, we see ample support for this conclusion. Sutton and

Lloyd both testified the Piersons were surprised when Sutton contacted

them to see if Marzen had sought Lloyd’s consent to transfer the file, given

their prior involvement. The June 8 letter Marzen sent to the Piersons
                                     15

misleadingly stated Marzen had expanded his office and hired “Amy” to

work for Marzen Law Firm. Marzen did not inform the Piersons that “Amy”

worked for another law firm; nor did he seek their consent to transfer the

file to another firm. Factually, we agree with the commission that Marzen

transferred the file to Sutton without Lloyd’s knowledge or consent.

      We also agree with the commission this conduct violated rule

32:1.4(a)(1)–(3). The comments advise that ordinarily an attorney should

obtain client consent before “retain[ing] or contract[ing] with other lawyers

outside the lawyer’s own firm” to provide or assist in providing legal

services on a client’s matter. Iowa R. Prof’l Conduct 32:1.1 cmt. [6]. Even

more so, transferring a file to another attorney in a separate law firm

requires informed consent, and doing so without informed consent violates

rule 32:1.4(a)(1).

      The attorney–client relationship is built on trust and confidence that

is necessarily attorney-specific. An attorney who is unable to complete a

matter cannot simply transfer the client’s file to another attorney in a

different firm without the client’s knowledge and consent, and certainly

not another attorney whom the client might be averse to using. Although

an attorney may assist in facilitating a transfer, and we commend Marzen

for recognizing the need for assistance to ensure the estate matter was

timely administered, it is the client’s decision whether to retain a different

attorney in another law firm.        The client must always make such

foundational decisions about the attorney who represents him.

      Likewise, transferring a file to another law firm necessarily changes

the means by which the client’s objectives are to be accomplished,

requiring communication, the absence of which violates rule 32:1.4(a)(2).

Finally, that the attorney hired to handle a case has transferred the file to

another law firm is certainly relevant to the status of the matter and must
                                    16

be communicated to the client under rule 32:1.4(a)(3). Marzen violated

rule 32:1.4(a)(1)–(3) when he transferred the Cecil Pierson estate matter to

attorney Sutton without Lloyd’s consent.

      2. Rule 32:1.6(a).   Iowa Rule of Professional Conduct 32:1.6(a)

declares that,

      A lawyer shall not reveal information relating to the
      representation of a client unless the client gives informed
      consent, the disclosure is impliedly authorized in order to
      carry out the representation, or the disclosure is permitted by
      paragraph (b) or required by paragraph (c).

The commission concluded the Board failed to prove that Marzen violated

this rule. The commission explained that Marzen transferred the filed

pleadings to Amy Medlin at Sutton’s office, noting Marzen had previously

contacted Medlin to assist with the probate matter. The commission then

noted that Marzen “did not disclose the filed pleadings, which are public

record, to Roger Sutton or any other person.” Yet, the commission also

found that “Marzen transferred the estate file to Roger Sutton’s office

without the written consent of Lloyd Pierson.” It is unclear whether the

commission found this alleged violation was not proved because the

disclosed file contained only filed pleadings or whether the commission

believed Marzen was authorized to disclose the records to Medlin because

he had hired her to assist with the matter. Either way, we disagree with

the commission and conclude the Board proved that Marzen violated rule

32:1.6(a).

      In Iowa Supreme Court Attorney Disciplinary Board v. Mendez, we

held that an attorney’s failure to obtain his client’s consent to retain

outside counsel to assist with court filings violated rule 32:1.6(a). 855
N.W.2d at 172. Our holding did not depend on whether the information

disclosed to the retained counsel was confidential in nature or that the
                                    17

outside counsel was also bound to maintain the client’s confidences; it was

enough that the attorney provided client information to outside counsel.
Id. Rule 32:1.6 and its comments distinguish between discussions with

other attorneys within a firm and attorneys outside the firm. See, e.g.,

Iowa R. Prof’l Conduct 32:1.6(b)(7), cmts. [5], [13].    To the extent the

commission based its finding on the fact that Marzen transferred the files

to a paralegal he sought to hire, that fact is immaterial.     Medlin was

employed by a different law firm, and Marzen never actually hired her. An

attorney may not disclose client information to outside counsel, or a

paralegal who works for outside counsel—and certainly may not transfer

a client file to another law firm—without obtaining client consent to reveal

information about the representation as required by rule 32:1.6(a).

      That the client file contained only filed pleadings does not protect

Marzen from violating rule 32:1.6.       The comments explain that “[t]he

confidentiality rule . . . applies not only to matters communicated in

confidence by the client but also to all information relating to the

representation, whatever its source.” Id. r. 32:1.6 cmt. [3] (emphasis

added). Indeed, we sanctioned Marzen in his first disciplinary case for

violating rule 32:1.6(a) when he discussed a client’s litigation with her

probation officer during a media interview even though the disclosed

information was contained in public court documents. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Marzen, 779 N.W.2d 757, 765–66 (Iowa 2010)

(Marzen I) (noting our conclusion was consistent with other jurisdictions).

In Marzen I, we held for the first time “that the rule of confidentiality is

breached when an attorney discloses information learned through the

attorney–client relationship even if that information is otherwise publicly

available.” Id. at 766. We recognize there is a distinct difference between

discussing a client’s personal life with reporters and providing the
                                    18

pleadings in an estate matter to another law firm in an effort to keep the

case moving. But that is a difference in degree, not in kind. Marzen

violated rule 32:1.6(a) when he transferred his file to Sutton’s office

without Lloyd’s consent.

      3. Rule 32:4.1(a).   Iowa Rule of Professional Conduct 32:4.1(a)

requires that “[i]n the course of representing a client, a lawyer shall not

knowingly . . . make a false statement of material fact or law to a third

person.” The commission found Marzen violated this rule when he told

Sutton he had Lloyd’s consent to transfer the Cecil Pierson estate file when

he did not.

      The term “third party” in rule 32:4.1 is broad. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Barnhill, 885 N.W.2d 408, 421 (Iowa 2016). The

rule makes no exception to its prohibition against making knowingly false

statements just because the third party may know or believe the statement

to be false. Id. at 422.

      Whether Lloyd consented to Marzen transferring the estate matter

to Sutton was material to whether Sutton would accept the representation,

particularly given Sutton’s prior experience with the Piersons. Having a

client’s consent is not a fact that is easily overlooked. Testimony from

Sutton and Lloyd supports the commission’s finding that Marzen told

Sutton that Lloyd had already consented to the transfer when in fact he

had not; Lloyd was unaware of the transfer until informed by Sutton.

Whether or not Lloyd objected to the transfer, or even consented after-the-

fact, Marzen’s statement to Sutton was false when he made it. Marzen

knowingly made a false statement of material fact in violation of rule

32:1.4(a).

      4. Rule 32:8.4(c).     As discussed above, “[i]t is professional

misconduct for a lawyer to . . . engage in conduct involving dishonesty,
                                     19

fraud, deceit, or misrepresentation.” Iowa R. Prof’l Conduct 32:8.4(c). The

commission determined Marzen violated this rule by misrepresenting how

he would handle the Cecil Pierson estate matter.

      According to Marzen, he informed Lloyd he had hired “Amy” to work

on the Cecil Pierson estate, so there was no misrepresentation. Marzen

testified he intended to hire Amy Medlin as an independent contracting

paralegal, but when the logistics did not work out, he transferred the file

to Sutton to take over, collecting no fee for the work. Even if we found

Marzen’s explanation credible, he still failed to explain to the Piersons that

Medlin was a paralegal employed by another law firm.             Instead, he

misrepresented to them that his office had hired “Amy” because it had

expanded, implying that Amy Medlin was an employee of his law firm.

Further, we find Marzen’s explanation not credible, as he transferred the

file to Sutton’s office on a flash drive the same day he told the Piersons he

had hired “Amy” and they should talk to her if she called about the estate

case. We agree with the commission that Marzen misrepresented how the

Cecil Pierson estate would be handled in violation of rule 32:8.4(c).

      IV. Sanctions.

      We have no uniform sanctions for particular misconduct.             Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Bergmann, 938 N.W.2d 16, 23 (Iowa

2020).

             In determining the appropriate sanction, we engage in
      a fact-based analysis and consider a number of factors, such
      as “the nature of the underlying violation, need to deter, public
      protection, protection of the reputation of the legal profession,
      and the [lawyer]’s fitness to practice law.”

Barry, 908 N.W.2d at 227 (alteration in original) (quoting Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 867 (Iowa 2007)).

“We also take into account mitigating and aggravating circumstances.” Id.
                                     20

When determining what sanction a particular case deserves, we attempt

to harmonize past cases with the present case. Id.

      A. Review of Analogous Cases.         Marzen engaged in a range of

misconduct with a corresponding range of sanctions.          “Sanctions for

charging and collecting unreasonable fees generally range from sixty days

to two years.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Mathahs, 918
N.W.2d 487, 495 (Iowa 2018).       Yet, this case is unique, as Marzen’s

violation relates only to his unauthorized charge of interest on a past due

account. Marzen’s usual practice was to charge interest; that it was not

included in the fee agreement with the Piersons appeared to have been an

oversight. Moreover, the Piersons never paid any interest and, in fact,

never paid nearly half of Marzen’s bill for the tax work project.

      “Sanctions for attorney misconduct involving misrepresentation

generally range from a public reprimand to a three-year suspension.”

Barry, 908 N.W.2d at 227. Many of our cases involving misrepresentation

involve forging documents or lying to opposing counsel, clients, or the

court. See id. at 227–31 (summarizing sanctions in Iowa cases involving

misrepresentation by attorneys); McGinness, 844 N.W.2d at 465–66

(same).   Examples of sanctions involving forgery include a one-year

suspension when an attorney falsified pleadings and court orders provided

to his clients over a fourteen-month period to cover up his failure to file a

dissolution petition, see Barry, 908 N.W.2d at 223–27, and a public

reprimand for an attorney with an otherwise exemplary record and good

moral character who forged a judge’s signature on an order the judge

approved but inadvertently failed to sign, see Iowa Supreme Court Attorney

Disciplinary Board v. Newman, 748 N.W.2d 786, 787–89 (Iowa 2008).

      Iowa Supreme Court Attorney Disciplinary Board v. Haskovec, 869
N.W.2d 554 (Iowa 2015), involved misrepresentation without a forgery.
                                        21

Haskovec prepared a new will for his aunt during a dispute between her

children. Id. at 557–58. Shortly before the aunt’s death, Haskovec realized

the will was invalid because one of the witnesses had not signed it. Id. at

558. Haskovec had the witness sign it at that time, despite knowing she

was required to sign in the presence of the testator and the other witness.
Id. Haskovec’s aunt passed away shortly thereafter, and Haskovec gave it

to the new executor to probate. Id. When speaking with the other attorney

hired to probate the estate, Haskovec admitted to the flaw in the will. Id.

at 558–59.    The aunt’s previous will was ultimately probated, and the

board brought an ethics complaint against Haskovec. Id. at 559.   We

concluded Haskovec’s conduct violated rule 32:8.4(c) and publicly

reprimanded him. Id.

      Here, Marzen misrepresented to Sutton that he had Lloyd’s consent

to transfer Cecil Pierson’s estate matter to Sutton. Separately, he made

misrepresentations by attempting to file the inaccurate tax returns and,

more significantly, providing them to the Piersons to give their bank as

accurate     reflections   of   their    income.    We    conclude    these

misrepresentations were more limited than in Barry, both in time and in

subject matter. Yet, in Newman and Haskovec, the attorneys each made

one serious error in judgment and quickly admitted the misrepresentation

when confronted. Marzen’s misconduct was not so isolated, nor is his

record as exemplary.

      B. Aggravating and Mitigating Factors. Before we determine the

appropriate sanction, we must consider both mitigating and aggravating

factors. The Board identifies several aggravating factors, including prior

discipline, multiple rule violations, substantial experience practicing law,

client harm, failure to take responsibility, and providing untruthful
                                     22

testimony at the hearing. The commission considered only Marzen’s prior

discipline as an aggravator in recommending a public reprimand.

      We agree with the commission that Marzen’s prior six-month

suspension is the primary aggravating factor in this case. “We use prior

discipline as an aggravating factor because an attorney did not learn from

his or her prior misconduct.”     Noel, 933 N.W.2d at 205.       If the prior

disciplinary action was based on the same or similar conduct, “[t]his factor

is even stronger.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Goedken, 939
N.W.2d 97, 108 (Iowa 2020). Although there are meaningful differences

between revealing information to the media and revealing information to

another attorney, we consider the two instances to be similar enough to

be a relatively strong aggravating factor.

      Additionally, “[m]ultiple rule violations are an aggravating factor.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 925 N.W.2d 163, 181

(Iowa 2019). In Parrish, we concluded the attorney’s violation of five ethical

rules was an aggravating factor. Id. at 167, 181. We consider Marzen’s

violation of multiple rules an aggravating factor.

      We decline to find the other aggravating factors advanced by the

Board.    While substantial experience in the practice of law can be

considered an aggravator, see Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Jacobsma, 920 N.W.2d 813, 819 (Iowa 2018) (considering twenty years of

experience as an aggravating factor), inexperience can likewise be a

mitigating factor, see Turner, 918 N.W.2d at 155 (“Even before we adopted

the rules of professional conduct, we considered inexperience to be a

mitigating factor.”). Marzen had been practicing just over ten years at the

time of the events at issue. While certainly not inexperienced, neither

would we consider Marzen so seasoned to warrant enhancing his
                                      23

discipline. We consider Marzen’s ten years’ experience neither aggravating

nor mitigating.

      Similarly, while harm to a client can be an aggravating factor, see

Turner, 918 N.W.2d at 154, “[l]ack of harm to clients ‘is a significant

mitigating factor.’ ” Goedken, 939 N.W.2d at 109 (quoting Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 110 (Iowa 2012)).

Here, Sutton promptly completed the Cecil Pierson estate, and the

Piersons never voiced their displeasure to Marzen. With respect to the tax

work, the Piersons were not harmed by the unauthorized finance charges

as they paid none of the interest. While the Piersons paid Prichard to

essentially redo the tax work completed by Marzen, they paid only half of

Marzen’s legal fees, which the commission found to be not unreasonable.

The only harm identified by the Piersons was the stress of dealing with the

IRS based on the unfiled returns, but that harm is not attributable to any

of the founded ethical violations. The minimal harm to the Piersons is

neither aggravating nor mitigating.
      We reject the Board’s arguments that Marzen’s failure to take
responsibility for his actions and his untruthful testimony at the hearing
should be considered additional aggravating factors. First, we found that
Marzen did not provide untruthful testimony at the hearing, so that factual
basis does not exist.      With respect to whether Marzen accepted
responsibility, we recognize that an attorney is entitled to defend his
actions in a disciplinary proceeding without fear that doing so will be
considered an aggravating factor if he is found to have violated our ethics
rules. While we are troubled by Marzen’s misrepresentation to Sutton that
Lloyd had provided written consent to transfer the estate file and by
Marzen’s willingness to mail known inaccurate tax returns to the IRS,
Marzen provided plausible, albeit misguided, explanations for his actions.
                                     24

This is not the type of “failure to acknowledge any misconduct [that]
reflects upon his inability to conform his conduct to our rules of
professional responsibility for lawyers.”    Iowa Supreme Ct. Bd. of Prof’l
Ethics & Conduct v. Remer, 646 N.W.2d 91, 96 (Iowa 2002). We trust that
Marzen will conform his conduct in light of this disciplinary action.
      Finally, the commission found the Piersons brought this complaint
because they did not want to pay Marzen, which it considered a mitigating
factor. Even if the Piersons did bring this complaint to avoid paying their
legal fees, a client’s motivation for bringing a complaint is not a mitigating
factor. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Santiago, 869 N.W.2d
172, 182 (Iowa 2015). Rather, “a complainant’s motives are irrelevant in
lawyer disciplinary cases.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct
v. Sunleaf, 588 N.W.2d 126, 127 (Iowa 1999). We decline to consider the
Piersons’ motive for filing the complaint as a mitigating factor.
      C. Appropriate Sanction. Based on Marzen’s violations and the
aggravating factors in this case, we agree with the Board that Marzen’s
license   should    be   suspended,       contrary   to   the   commission’s
recommendation of a public reprimand. We are most troubled by Marzen’s
willingness to provide knowingly inaccurate tax returns for his clients to
give to their bank in support of a loan application. This, coupled with
Marzen’s prior disciplinary record, warrants a thirty-day suspension.
      V. Disposition.
      In light of the above considerations, we suspend Marzen’s license to
practice law for thirty days from the date of filing this opinion.        The
suspension applies to all facets of the practice of law. Iowa Ct. R. 34.23(3).
If he has any current clients, Marzen shall comply with the notification
requirements of Iowa Court Rule 34.24. We tax the costs of this action to
Marzen in accordance with Iowa Court Rule 36.24(1).
      LICENSE SUSPENDED.